DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-17 are allowed. 
	The present invention is directed to document cameras and to the field of document scanning apparatuses, and methods for both capturing real-time video with zooming capability and scanning high resolution still images of documents using the same apparatus. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method of displaying real-time video with zooming-in and zooming-out capability, the method comprising the steps of: 
receiving, at a computer, a continuous stream of video frame images from an image sensor within a portable document camera external to the computer, wherein the document camera is coupled to the computer, wherein the continuous stream of video frame images comprises video frame images of a document, and wherein the continuous stream of video frame images is at least 30 frames per second, wherein the image sensor has a resolution of 5 mega- pixels or higher, and wherein the image sensor is less than 1 oz in weight, wherein the portable document camera is recognized by an operating system of the computer as a USB Connected Web Camera Device and as a TWAIN Scanner Device, and wherein the portable document camera further comprises 
a camera stand, and 

enlarging or reducing size of the received continuous stream of video frame images at the computer; 
displaying, at the computer, the enlarged or reduced size continuous stream of video frame images to achieve the effect of zooming-in or zooming-out in real-time, wherein the steps of enlarging or reducing, and displaying, are performed at a user's control through use of a mouse wheel; 
displaying, at a user interface at the computer, a button to capture a still image; and 
during display of the enlarged or reduced size continuous stream of video frame images, capturing, at the computer, the still image from the continuous stream of video frame images in response to the user's click of the button.

The closest prior art, Hung et al. (US 2006/0171038 A1) in view of Gann et al. (US 6,965,460 B1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Hung et al. (US 2006/0171038 A1) discloses a digital image zoom system and, in particular, to a digital image zoom system for a document camera.
Gann et al. (US 6,965,460 B1) discloses a system and method for imaging the optical image of an original image, and in specific to a method and system for imaging the optical image of an original image utilizing a look-down linear array scanner.
However, Hung et al. (US 2006/0171038 A1) in view of Gann et al. (US 6,965,460 B1) do not specifically disclose “displaying, at the computer, the enlarged or 
displaying, at a user interface at the computer, a button to capture a still image; and during display of the enlarged or reduced size continuous stream of video frame images, capturing, at the computer, the still image from the continuous stream of video frame images in response to the user's click of the button”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claim 12 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 12 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-11, 13-17, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.